J-S06024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAMAL PRESSLEY                           :
                                          :
                    Appellant             :   No. 1615 EDA 2021

        Appeal from the Judgment of Sentence Entered July 20, 2021
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0001532-2018


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED MAY 2, 2022

      Jamal Pressley appeals from the judgment of sentence entered following

a finding that he violated probation. Pressley argues the evidence did not

support a finding that he violated probation because the trial court did not

inform him of the specific conditions of probation at the time of sentencing.

We affirm the judgment of sentence.

      In December 2018, Pressley pled guilty to firearms not to be carried

without a license. 18 Pa.C.S.A. § 6106(a)(1). The trial court sentenced him to

three to 23 months’ incarceration and three years’ reporting probation. At the

sentencing, the court stated: “There will be a three year probation consecutive

to the parole. He will forfeit the firearm. He’ll pay the costs. He will comply

with any special conditions of probation and parole.” N.T., 12/27/18, at 8. The

sentencing order provided, among other things, that Pressley “shall comply

with any special conditions of probation . . . imposed by the Montgomery
J-S06024-22



County Adult Probation . . . Dept. or the PA Board of Probation and Parole”

and that “Defendant shall pay the monthly offender supervision fee.”

Trial/Plea/Sentence, dated Dec. 27, 2018.

        In May 2021, the Montgomery County Probation Department issued to

Pressley a Notice of Violation, listing three alleged violations: 1) Pressley was

arrested in April 2021 in Philadelphia for possessing a controlled substance,

driving under the influence, and other offenses; 2) Pressley failed to abstain

from the unlawful possession, use or sale of narcotics or other dangerous

drugs and drug paraphernalia; 3) Pressley failed to pay fines, costs and/or

restitution. In July 2021, the court held a Gagnon II1 hearing, where Pressley

stipulated that he violated probation based on count one, his arrest on new

charges, and count 3, failure to pay fines and/or costs. The trial court revoked

probation. The trial court imposed an aggregate sentence of time served to

12 months of imprisonment followed by one year of probation. Pressley filed

a timely Notice of Appeal.

        Pressley raises the following issues:

           I. Was the sentence imposed by the [c]ourt on July 20, 2021
           an illegal sentence since the Commonwealth failed to
           present evidence of the actual terms and conditions of
           defendant’s probation and parole as required by
           Com[monwealth] v. Koger, [255 A.3d 1285 (Pa.Super.
           2021); failed to establish a violation of a specific condition
           of probation as required by Koger; and failed to establish a
           new criminal conviction for defendant?


____________________________________________


1   Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973).

                                           -2-
J-S06024-22


         II. Was the evidence at the July 20, 2021 Gagnon II
         hearing insufficient to establish a Gagnon violation since
         the Commonwealth failed to present evidence of the actual
         terms and conditions of defendant’s probation and parole as
         required by Com[monwealth] v. Koger, [255 A.3d 1285
         (Pa.Super. 2021); failed to establish a violation of a specific
         condition of probation as required by Koger; and failed to
         establish a new criminal conviction for defendant?

Pressley’s Br. at 3. We will address Pressley’s claims together.

      Pressley argues his sentence is illegal because the Commonwealth failed

to present evidence of the actual terms and conditions of probation and parole

or evidence he violated a specific condition of probation. Pressley relies on

Commonwealth v. Foster, 214 A.3d 1240 (Pa. 2019), to argue that

revocation of probation is not proper unless the Commonwealth established

the defendant violated a specific condition of probation. Further, he relies on

Commonwealth v. Koger, 255 A.3d 1285 (Pa.Super. 2021), to argue that if

a trial court does not advise a defendant of the conditions of probation or

parole at sentencing, the Commonwealth cannot prove a defendant violated

the condition. Pressley maintains that his stipulation to the arrest and violation

does not make the sentence legal, as the violation cannot stand if the court

lacked the authority to impose the sentence. He maintains the Commonwealth

failed to present evidence of the terms and conditions of Pressley’s probation

and therefore could not establish a violation. He argues that an “arrest alone

does not provide a valid basis for revocation.” Pressley’s Br. at 17.

      In Foster, the Pennsylvania Supreme Court concluded a court may find

a defendant in violation of probation only where it finds, “based on the



                                      -3-
J-S06024-22



preponderance of the evidence, that the probationer violated a specific

condition of probation or committed a new crime.” 214 A.3d at 1243

(emphasis added). In Koger, we concluded that because the trial court did

not impose at sentencing any specific probation or parole conditions, the court

could not subsequently find the defendant violated a specific condition of his

probation or parole. 255 A.3d at 1291. There, the trial court did not advise

the defendant at the time of sentencing of the conditions of his probation.

Rather, a probation officer explained the rules, regulations, and conditions

immediately after sentencing. This Court concluded the trial court erred in

failing to specifically advise the defendant of the conditions of his probation at

the time of his initial sentencing. Id. at 1290.2

        Here, the court found Pressley violated probation based on a failure to

pay fines and costs and the arrest for new criminal conduct. At the original

____________________________________________



2   The Court in Foster stated that:

           [Section 9754(b) of the Sentencing Code] requires that
           [t]he court shall attach such of the reasonable conditions
           authorized by subsection (c) of this section as it deems
           necessary to insure or assist the defendant in leading a law-
           abiding life. 42 Pa.C.S. § 9754(b) (emphasis added). The
           failure to do so is a violation of this statutory mandate. While
           this Court has recognized that probation officers may,
           consistent with their statutory authority, impose specific
           conditions of supervision pertaining to the defendant's
           probation, see 61 Pa.C.S. §§ 6131(a)(5)(ii), 6151, any
           supervision conditions imposed must be in furtherance of
           the trial court's conditions of probation.

Foster, 214 A.3d at 1244 n.5 (quotation marks & some citations omitted).

                                           -4-
J-S06024-22



sentencing, the trial court informed Pressley that he had to pay costs. Because

it informed Pressley of the requirement to pay costs, it did not err in finding

that he violated probation when he failed to pay. Further, as the Supreme

Court in Foster made clear, a court may find a violation based on new criminal

conduct. Here, Pressley was arrested for new criminal conduct. He stipulated

that he violated probation due to the arrest on new criminal charges. The court

did not err in finding Pressley violated probation based on the new criminal

conduct.

      To the extent Pressley argues that the court could find a violation only

with proof of a criminal conviction, we disagree. At a probation hearing, a

court applies a preponderance of the evidence standard to determine whether

a violation occurred. Foster, 214 A.3d at 1244 n.4. A court may delay a

probation violation hearing until after the trial outcome on the new charges.

Commonwealth v. Giliam, 233 A.3d 863, 868 (Pa.Super. 2020). Further, if

a violation of probation is based on allegations of new criminal charges for

which the defendant later is acquitted, the probation violation is void. Id.

However, there is no requirement that the court must wait for the trial

outcome of the new charges. Id. at 869 (noting it is preferable to defer a

violation of probation hearing until resolution of the new charges, but such

deferral is not required). Rather, the court can proceed on the probation

violation prior to the criminal trial. Here, Pressley stipulated that he was

arrested for new criminal conduct. He did not seek to delay the probation

hearing until an outcome of any trial and there is nothing in the record to

                                     -5-
J-S06024-22



establish he was acquitted of charges related to the new conduct. It was not

error for the court to conclude, based on Pressley’s stipulation, that Pressley

violated probation by engaging in new criminal conduct.

      Similarly, we reject Pressley’s argument that his revocation was based

solely on an arrest. Probation may not be revoked based on an arrest unless

there is additional evidence of facts to support the new charges. See

Commonwealth v. Moriarty, 180 A.3d 1279, 1286 (Pa.Super. 2018). Here,

the violation was not based solely on the arrest. Rather, it was based on

Pressley’s stipulation that he violated probation by being arrested for new

criminal charges.

      Judgment of sentence affirmed.

Judge King joins the memorandum.

Judge Kunselman files a dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2022




                                     -6-